      Case 1:17-cv-00710-WJ-SCY Document 163 Filed 03/26/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                     No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to:    No. 1:17-cv-00710-WJ-SCY

        ORDER DENYING SALEM MINERALS, INC. AND SAN JUAN CORP.’S
                     MOTION TO DISMISS AS MOOT

       THIS MATTER comes before the Court on the Motion under Rule 12, Fed. R. Civ. P., to

Dismiss the Complaint on behalf of Defendants Salem Minerals, Inc. and San Juan Corp., Doc.

55, filed August 14, 2018.

       Defendants Salem Minerals, Inc. and San Juan Corp. filed a motion to dismiss the claims

against them in the Second Amended Complaint, Doc. 6, filed September 26, 2017, in McDaniel

v. United States, No. 1:17-cv-00710-WJ-SCY. The McDaniel Plaintiffs voluntarily dismissed

with prejudice their claims against Defendants Salem Minerals, Inc. and San Juan Corp. pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(i). See Doc. 137, filed November 30, 2018. The Court, therefore,

denies Defendants Salem Minerals, Inc. and San Juan Corp.’s motion to dismiss as moot.

       IT IS ORDERED that the Motion under Rule 12, Fed. R. Civ. P., to Dismiss the Complaint

on behalf of Defendants Salem Minerals, Inc. and San Juan Corp., Doc. 55, filed August 14, 2018,

is DENIED as moot.



                                            ________________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE
